Exhibit 10.01

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT by and between OGE Energy Corp., an Oklahoma corporation, and
______________ (the “Executive”), dated as of the 10th day of July 2008.

WHEREAS, the Board of Directors (the “Board”) of the Company (as hereinafter
defined) recognizes that the possibility of a Change of Control (as hereinafter
defined) exists and that the occurrence of a Change of Control can result in
significant distractions of its key management personnel because of the
uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareowners to retain the services of the Executive in
the event of a Change of Control and to ensure the Executive's continued
dedication and efforts in such event without undue concern for the Executive's
personal financial and employment security;

WHEREAS, in order to induce the Executive to remain in the employ of the Company
or an Affiliate (as hereinafter defined), as the case may be, particularly in
the event of a threat or the occurrence of a Change of Control, the Board has
caused the Company to enter into an Employment Agreement with the Executive,
dated ___________, ____ (the “Prior Employment Agreement”) to provide the
Executive with certain benefits in the event the Executive’s employment is
terminated as a result of, or in connection with, a Change of Control; and

WHEREAS, the Company and the Executive now desire to amend and restate and make
certain changes to the Prior Employment Agreement in order to, among other
things, comply with Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, IT IS HEREBY AGREED TO AMEND AND RESTATE THE PRIOR EMPLOYMENT
AGEEEMENT IN ITS ENTIRETY AS FOLLOWS:

1.         Certain Definitions. (a) The “Effective Date” shall mean the first
date during the Change of Control Period (as defined in Section l(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs during the Change
of Control Period and if the Executive's employment with the Employer (as
defined in Section 1(d)) is terminated prior to the date on which the Change of
Control occurs, and it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or in anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

(b)        The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the third anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

(c)        The “Company” shall mean OGE Energy Corp. and any successor to its
business and/or assets which assumes and agrees to perform this Agreement,
pursuant to Section 11 herein, by operation of law, or otherwise.

(d)        “Employer” shall mean (i) in the event the Executive is an officer of
the Company and not of any Affiliate (as defined in Section 1(e)) of the Company
immediately prior to the Effective Date, the Company; (ii) in the event the
Executive is an officer of one or more Affiliates of the Company, but not of the
Company, immediately

 

--------------------------------------------------------------------------------



prior to the Effective Date, any such Affiliate; and (iii) in the event the
Executive is an officer of the Company and one or more Affiliates of the Company
immediately prior to the Effective Date, any such entity of which the Executive
is an officer immediately prior to the Effective Date.

(e)        “Affiliate”, for all purposes of this Agreement other than Section 5
and Section 6(e), shall mean, with respect to any Person (as defined in Section
2(a)), any other Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Person in question. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. For purposes of Sections 5 and 6(e),
however, “Affiliate” shall mean any Person which is a member of the same
controlled group of corporations, trades or businesses within the meaning of the
Section 414(b) or (c) of the Internal Revenue Code of 1986, as amended (the
“Code”), as any other Person, provided that for purposes of Section 5 (but not
for purposes of Section 6(e)) in applying Code Section 1563(a)(1), (2), and (3)
in determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2), and (3), and in applying
Treasury Reg. § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of Code
Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in Treasury Reg. § 1.414(c)-2.

 

2.

Change of Control.

For the purpose of this Agreement, a “Change of Control” shall mean:

(a)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation or other Person controlled by the
Company, or (iv) any acquisition by any corporation or other Person pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (c)
of this Section 2; or

(b)        Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareowners, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(c)        Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock or equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors or other controlling persons, as the case may be, of the corporation
or other Person resulting from such Business Combination (including, without
limitation, a corporation or other Person which as a result of such transaction
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person

2

 

--------------------------------------------------------------------------------



(excluding any corporation or other Person resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation or other Person resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock or equity interests of the corporation
or other Person resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation or other
Person except to the extent that such ownership existed with respect to the
Company prior to the Business Combination and (iii) at least a majority of the
members of the board of directors or other governing body of the corporation or
other Person resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d)        Approval by the shareowners of the Company of a complete liquidation
or dissolution of the Company.

3.         Employment Period.The Executive shall remain in the employ of the
Employer subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending, unless earlier terminated by the
occurrence of the Executive’s Date of Termination as provided in Section 5, on
the third anniversary of such date (the “Employment Period”).

4.         Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, (A) the Executive's position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive's services shall
be performed at the location where the Executive performed the majority of the
Executive’s services immediately preceding the Effective Date or any office or
location less than 50 miles from such location.

(ii)        During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Employer and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Employer in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Employer.

(b)        Compensation. (i)Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its Affiliates in
respect of the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.

(ii)        Annual Bonus. In addition to Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive's highest
bonus under the Company's or any of its Affiliates’ Annual Incentive
Compensation Plan, or any comparable bonus under any predecessor or successor
plan of the Company or any of its Affiliates, for the last three full fiscal
years ending prior to the Effective Date (annualized in the event that the
Executive was not employed by

3

 

--------------------------------------------------------------------------------



the Employer for the whole of such fiscal year) (the “Recent Annual Bonus”).
Each such Annual Bonus shall be paid during the period beginning on the first
day of the first month and ending on the 15th day of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to the terms of a plan of the Company or an Affiliate thereof
permitting such deferral.

(iii)       Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its Affiliates, including, but not
limited to, those specified in Exhibit A attached hereto, but in no event shall
such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliates for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliates.

(iv)       Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its Affiliates
(including, without limitation, medical, prescription, dental, vision,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliates.

(v)        Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance withthe most favorable policies, practices and
procedures of the Company and its Affiliates in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its Affiliates.

(vi)       Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliates.

(vii)      Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Executive by the
Company and its Affiliates at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company and its Affiliates.

(viii)     Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its Affiliates as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliates.

4

 

--------------------------------------------------------------------------------



5.         Termination of Employment. Subject to the provisions of this Section
5, the Executive’s employment shall be deemed terminated for purposes of this
Agreement when the Executive incurs a “separation from service” (as such phrase
is defined in Code Section 409A and the regulations promulgated thereunder) with
the Employer and its Affiliates because of death, retirement or termination of
employment for any other reason, including any reason specified in Section 5(a),
(b) or (c) below; provided, however, that no termination shall be deemed to
occur for purposes of the Agreement while the Executive continues to perform
services for the Employer or its Affiliates in a capacity as an employee or as
an independent contractor at a level that is more than 20% of the average level
of bona fide services performed (whether as an employee or otherwise) by the
Executive during the immediately preceding 36-month period (or, if employed less
than 36 months, such lesser period).

(a)        Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Employer determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Employer shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive's duties
with the Employer on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Employer or its insurers and
acceptable to the Executive or the Executive's legal representative.

(b)        Cause. The Employer may terminate the Executive's employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean:

(i)        the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Employer or one of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive's
duties, or

(ii)        the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Employer.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company (in either case, who is not the Executive) or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Employer. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(c)        Good Reason. The Executive's employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

(i)        the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Employer

5

 

--------------------------------------------------------------------------------



which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(ii)        any failure by the Employer to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii)       the Employer's requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Employer's
requiring the Executive to travel on Employer business to a substantially
greater extent than required immediately prior to the Effective Date;

(iv)       any purported termination by the Employer of the Executive's
employment otherwise than as expressly permitted by this Agreement; or

 

(v)

any failure by the Employer to comply with and satisfy Section 11(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the first anniversary of the Effective
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.

(d)        Notice of Termination. Any termination by the Employer for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Employer to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Employer, respectively, hereunder or preclude the
Executive or the Employer, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Employer's rights hereunder.

(e)        Date of Termination. “Date of Termination” in respect of the
Executive’s separation from service under this Agreement means (i) if the
Executive's employment is terminated by the Employer for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive's
employment is terminated by the Employer other than for Cause or Disability, the
Date of Termination shall be the date on which the Employer notifies the
Executive of such termination or any later date specified therein, (iii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated by the Executive voluntarily other than for Good Reason, the Date of
Termination shall be the date on which the Executive notifies the Employer of
such termination or any later date specified therein.

 

6.

Obligations of the Company upon Termination. Subject to Section 6(e) below:

(a)        Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Period, the Employer shall terminate the Executive's employment
other than for Cause, death or Disability or the Executive shall terminate
employment for Good Reason, the Employment Period shall thereupon terminate and:

(i)        the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts,
subject to reduction as set forth in Section 9:

6

 

--------------------------------------------------------------------------------



A.        the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months), for
the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(3) any accrued vacation pay to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), and (3) shall be hereinafter referred to
as the “Accrued Obligations”); and

B.         the amount equal to the product of (1) 2.99 and (2) the sum of (x)
the Executive's Annual Base Salary and (y) the Highest Annual Bonus;

(ii)        for three years after the Executive's Date of Termination, the
Company shall continue benefits under the medical, prescription, vision, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans programs to the Executive and/or the Executive's family at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 4(b)(iv) of this
Agreement if the Executive's employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliates and their
families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility, and provided further, that (A)
with respect to any such benefits providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code under a self-insured medical
reimbursement plan (within the meaning of Code Section 105(h)), (a “Self-Insured
Medical Plan”), including, without limitation, medical, prescription, vision or
dental benefits, that are incurred following the period the Executive would be
entitled (or would, but for this Section 6(a)(ii), be entitled) to continuation
coverage under such plan under Code Section 4980B (COBRA) if the Executive had
elected such coverage and paid the applicable premiums, the reimbursement of an
eligible medical expense must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred and (B) the
Executive and/or the Executive’s family pays to the Company the cost, on an
after-tax basis, for the premium payments (both the employee and employer
portion) required for such continued coverage under any Self-Insured Medical
Plan. For purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the last day of such period;

(iii)       the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in his sole discretion, provided that, such
services must be provided and the expenses therefor incurred prior to the end of
the second calendar year following the calendar year in which the Date of
Termination occurs, and provided further, that the Company shall pay all
reimbursements for such expenses so incurred not later than the end of the third
calendar year following the calendar year in which the Date of Termination
occurs;

(iv)       to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company or its
Affiliates (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”); and

(v)        on or about January 31 of the year following the year in which the
Date of Termination occurs and continuing on or about each January 31 thereafter
until the year following the year in which the

7

 

--------------------------------------------------------------------------------



Executive’s continued coverage under any Self-Insured Medical Plan pursuant to
the first sentence of Section 6(a)(ii) terminates, the Company will make a
payment in cash to the Executive and/or the Executive’s family equal, on an
after-tax basis, to the amount, if any, the Executive and/or the Executive’s
family paid in premium payments during the immediately preceding calendar year
for continued coverage under any Self-Insured Medical Plan described in Section
6(a)(ii) exceeds the amount the Executive and/or the Executive’s family would
have paid if the Executive had remained in employment during such year, provided
that each such cash payment by the Company pursuant to this Section 6(a)(v)
shall be considered a separate payment and not one of a series of payments for
purposes of Code Section 409A.

Following such termination of the Executive’s employment, except as set forth in
this Section 6(a) or Section 8 or 9, the Executive shall have no further rights
to compensation or other benefits under this Agreement.

(b)        Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement and the
Employment Period shall thereupon terminate without further obligations to the
Executive's legal representatives under this Agreement, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and its
Affiliates to the estates and beneficiaries of peer executives of the Company
and such Affiliates under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive's estate
and/or the Executive's beneficiaries, as in effect on the date of the
Executive's death with respect to other peer executives of the Company and its
Affiliates and their beneficiaries.

(c)        Disability. If the Executive's employment is terminated by reason of
the Executive's Disability during the Employment Period, this Agreement and the
Employment Period shall thereupon terminate without further obligations to the
Executive, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination. With
respect to the provision of Other Benefits, the term “Other Benefits” as
utilized in this Section 6(c) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company and
its Affiliates to disabled executives and/or their families in accordance with
such plans, programs, practices and policies relating to disability, if any, as
in effect generally with respect to other peer executives and their families at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive's family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company and its Affiliates and their families.

(d)        Cause; Other than for Good Reason. If the Executive's employment
shall be terminated for Cause during the Employment Period, this Agreement and
the Employment Period shall thereupon terminate without further obligations to
the Executive other than the obligation to pay to the Executive (x) his Annual
Base Salary through the Date of Termination and (y) Other Benefits, in each case
to the extent theretofore unpaid. All amounts payable under clause (x) shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement and
the Employment Period shall thereupon terminate without further obligations to
the Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

(e)        (i) Notwithstanding anything in this Section 6 or any other provision
of this Agreement to the contrary, if, at the Executive’s Date of Termination,
stock of the Company or any Affiliate is publicly traded on an established
securities market or otherwise and the Executive is a “Specified Employee” (as
defined in Section 6(e)(ii)) at the Date of Termination, then the Company will
defer the payment or commencement of the payment, as

8

 

--------------------------------------------------------------------------------



the case may be, of any amounts described in Section 6(a)(i)(A)(2) (but only
where payable under Section 6(a), 6(c) or 6(d)), Section 6(a)(i)(B) and Section
6(a)(v) that, in any such case, otherwise become payable during the first six
months following the Executive’s Date of Termination, until the earlier of (A)
the first day of the seventh month following the Executive’s Date of Termination
or (B) the Executive’s death. Any payments or benefits delayed as a result of
the preceding sentence shall be accumulated and paid in a lump sum, without
interest, as soon as practicable but not later than five business days after the
first day of the seventh month following the Executive’s Date of Termination (or
the Executive’s earlier death). Thereafter, payments will resume in accordance
with this Agreement.

(ii)        For purposes of this Agreement, a “Specified Employee” means, during
the 12-month period beginning on April 1st of 2008 or on April 1st of any
subsequent calendar year, an employee of the Company or its Affiliates who met
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied
in accordance with the regulations thereunder and without regard to Code Section
416(i)(5)) for being a “key employee” at any time during the 12-month period
ending on the December 31st immediately preceding such April 1st.

7.         Nonexclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its Affiliates and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its Affiliates. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company or any of its Affiliates at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

8.         Full Settlement. Subject to Section 9 herein, the Company's
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or any of its Affiliates may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment (except as provided in
Section 6(a)(ii) where the medical and other welfare benefits described therein
shall be secondary to those provided under another employer-provided plan).
Notwithstanding any other provision of this Agreement, the Company agrees to pay
as incurred but in no event later than the end of the calendar year following
the calendar year in which incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur during the
period beginning on the date of this Agreement and ending ten (10) years after
the Date of Termination as a result of any contest (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

 

9.

Certain Reduction of Payments by the Company.

(a)        For purposes of this Section 9, (i) a Payment shall mean any payment
or distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise,
including, without limitation, any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing; (ii) Change of Control Payment shall
mean a Payment paid or payable pursuant to this Agreement (disregarding this
Section); (iii) Net After Tax Receipt shall mean the Present Value of a Payment
net of all taxes imposed on the Executive with respect thereto under Sections 1
and 4999 of the Code, determined by applying the highest marginal rate under
Section 1 of the Code which applied to the Executive’s taxable income for the
immediately preceding taxable year; (iv) “Present Value” shall mean such value
determined in accordance with Section 280G(d)(4) of the Code; and (v) “Reduced
Amount” shall mean the greatest aggregate amount of Change of Control Payments
which (A) is less than the sum of all Change of Control Payments and (B) results
in aggregate Net After Tax Receipts which are equal to or greater

9

 

--------------------------------------------------------------------------------



than the Net After Tax Receipts which would result if the Executive were paid
the sum of all Change of Control Payments.

(b)        Anything in this Agreement to the contrary notwithstanding, in the
event Ernst & Young or such other certified public accounting firm designated by
the Executive (the “Accounting Firm”) shall determine that receipt of all
Payments would subject the Executive to tax under Section 4999 of the Code, it
shall determine whether some amount of Change of Control Payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Change of Control Payments shall be reduced
to such Reduced Amount as provided below. All fees payable to the Accounting
Firm shall be paid solely by the Company.

(c)        If Accounting Firm determines that aggregate Change of Control
Payments should be reduced to the Reduced Amount, the Change of Control Payments
shall be reduced or eliminated, as determined by Accounting Firm, in the
following order so that after such reduction or elimination the Present Value of
the aggregate Change of Control Payments equals the Reduced Amount: (i) cash
payments, (ii) outplacement services and (iii) welfare benefits. The Company
shall promptly give the Executive notice of the Accounting Firm’s determinations
and a copy of the detailed calculations thereof showing that aggregate Change of
Control Payments should be reduced to the Reduced Amount and the required
reduction or elimination of such Change of Control Payments in the order set
forth above so that after reduction or elimination the Present Value of the
aggregate Change of Control Payments equals the Reduced Amount. All
determinations made by Accounting Firm under this Section shall be binding upon
the Company and the Executive and shall be made within 60 days of the
Executive’s Date of Termination. As promptly as practicable following such
determination but in no event later than the last day of the calendar year in
which the Date of Termination occurs or, if later and the Executive is not
permitted, directly or indirectly, to designate the year of payment, by the 15th
day of the third calendar month following the Date of Termination, the Company
shall pay to or distribute for the benefit of the Executive such Change of
Control Payments as are then due to the Executive under this Agreement and shall
promptly pay to or distribute for the benefit of the Executive in the future
such Change of Control Payments as become due to the Executive under this
Agreement.

(d)        While it is the intention of the Company to reduce the amounts
payable or distributable to the Executive hereunder only if the aggregate Net
After Tax Receipts to the Executive would thereby be increased, as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the benefit
of the Executive pursuant to this Agreement which should not have been so paid
or distributed (“Overpayment”) or that additional amounts which will have not
been paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that Accounting Firm, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Executive which Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of the Executive shall be
treated for all purposes as a loan to the Executive which the Executive shall
repay to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
loan shall be deemed to have been made and no amount shall be payable by an
Executive to the Company if and to the extent such deemed loan and payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code, but in no event shall the Underpayment be paid later
than the end of the first calendar year in which the calculation of the
Underpayment is administratively practicable.

10.       Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its Affiliates and which
shall not be or become public knowledge (other than by acts by

10

 

--------------------------------------------------------------------------------



the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Employer,
the Executive shall not, without the prior written consent of the Employer or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Employer and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

11.       Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

12.       Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Oklahoma, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b)        All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

_______________

 

OGE Energy Corp.

 

321 North Harvey

 

Oklahoma City, Oklahoma 73102

 

 

If to the Company

OGE Energy Corp.

 

or the Employer

321 North Harvey

 

Oklahoma City, Oklahoma 73102

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)        The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e)        The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section

11

 

--------------------------------------------------------------------------------



5(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f)        The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company or any of its Affiliates, the employment of the Executive by the
Company or any of its Affiliates is “at will” and, subject to Section 1(a)
hereof, prior to the Effective Date, the Executive's employment may be
terminated by either the Executive or the Company or any of its Affiliates, as
the case may be, at any time prior to the Effective Date, in which case the
Executive shall have no further rights under this Agreement. From and after the
date hereof, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof. Notwithstanding the foregoing
sentence, this Agreement amends and restates the Prior Employment Agreement,
which Prior Employment Agreement, without further action, shall be superseded
and without further effect as of the date first written above.

(g)        To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with the provisions of
Section 409A of the Code. This Agreement shall be administered in a manner
consistent with this intent. Notwithstanding any provision of the Plan to the
contrary, a distribution to be made as of a specified date in Section 6 shall be
treated for purposes of Code Section 409A as made on the date specified if the
distribution is made at such date specified or a later date in the same calendar
year or, if later, and provided the Executive is not permitted, directly or
indirectly, to designate the year in which the distribution is made, by the 15th
day of the third calendar month following the specified date. In addition, to
the extent any provision of this Agreement, is or will be in violation of
Section 409A of the Code and the regulations thereunder, this Agreement shall be
amended in such manner as the parties may agree such that the Agreement is or
remains in compliance with Section 409A of the Code and the foregoing intent of
the parties is maintained to the maximum extent possible. Each party is
responsible for reviewing this Agreement for compliance with Section 409A.

(h)        The provisions of this Agreement are not intended, and should not be
construed to be legal, business or tax advice. The Company, the Executive and
any other party having any interest herein are hereby informed that the U.S.
federal tax advice contained in this document (if any) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding
penalties under the Code or (ii) promoting, marketing or recommending to any
party any transaction or matter addressed herein.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, OGE Energy Corp. has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.



     


 

_________________________

 

 

OGE ENERGY CORP.

 



By

        

   

                               Peter B. Delaney

 

Chairman of the Board, President and

 

Chief Executive Officer

 

12

 

--------------------------------------------------------------------------------



Exhibit A

Incentive, Savings and Retirement Plans

 

 

1.

Annual Incentive Compensation Plan

 

2.

Stock Incentive Plan

 

3.

OGE Energy Corp. Employees’ Stock Ownership and Retirement Savings Plan

 

4.

OGE Energy Corp. Deferred Compensation Plan

 

5.

Retirement Plan

 

6.

Restoration of Retirement Income Plan

 

 

 

13

 

--------------------------------------------------------------------------------

